SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 333-11763) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 24 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 25 [X] VANGUARD SCOTTSDALE FUNDS (FORMERLY KNOWN AS VANGUARD TREASURY FUND) (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on March 16, 2010 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date), pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Explorer Value  Fund Supplement to the Prospectus Dated March 16, 2010 Subscription Period Vanguard Explorer Value Fund is holding a subscription period from March 16, 2010, through March 30, 2010. During this period, the Fund will invest in money market instruments, rather than follow its normal investment policies. This strategy should allow the Fund to accumulate sufficient assets to construct a complete portfolio on a single day (March 30, 2010), and is expected to reduce initial trading costs. The Fund reserves the right to terminate its subscription period prior to March 30, 2010, and immediately invest according to its normal investment policies. During the subscription period, retail investors who invest directly with Vanguard, including Voyager ® , Voyager Select ® , and Flagship ® members, may invest in the Fund online, by telephone, or by mail (including by check, bank transfer, or exchange from another Vanguard fund account). Please see the Investing With Vanguard section of the prospectus for more details. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS1690 032010 Vanguard Explore r V alue  Fund Prospectus March 16, 2010 Investor Shares Vanguard Explorer Value Fund Investor Shares (VEVFX) This is the Funds initial prospectus, so it contains no performance data. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary 1 Investing With Vanguard 17 More on the Fund 5 Purchasing Shares 17 The Fund and Vanguard 11 Redeeming Shares 20 Investment Advisors 12 Exchanging Shares 23 Dividends, Capital Gains, and Taxes 14 Frequent-Trading Limits 24 Share Price 16 Other Rules You Should Know 25 Fund and Account Updates 28 Contacting Vanguard 30 Additional Information 31 Glossary of Investment Terms 32 Fund Summary Investment Objective The Fund seeks to provide long-term capital appreciation. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expense s (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0 % 12b-1 Distribution Fee None Other Expenses 0.
